      Case 3:19-cv-03749-RV-EMT Document 12 Filed 04/30/20 Page 1 of 2



                                                                        Page 1 of 2

            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION


JOE HENRY SCOTT, III,
     Plaintiff,

vs.                                            Case No.: 3:19cv3749/RV/EMT

ESCAMBIA COUNTY SHERIFFS
OFFICE, et al.,
     Defendants.
______________________________/
                                    ORDER
      This cause comes on for consideration upon the chief magistrate judge’s

Report and Recommendation dated March 27, 2020 (ECF No. 10). Plaintiff has

been furnished a copy of the Report and Recommendation and afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). No objections have been filed.

      Having considered the Report and Recommendation, I have determined the

Report and Recommendation should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The chief magistrate judge’s Report and Recommendation is adopted

and incorporated by reference in this order.
       Case 3:19-cv-03749-RV-EMT Document 12 Filed 04/30/20 Page 2 of 2



                                                                           Page 2 of 2

       2.     This case is DISMISSED without prejudice for Plaintiff’s failure to

comply with an order of the court and failure of Plaintiff to keep the court apprised

of his current address.

       DONE AND ORDERED this 30th day of April 2020.



                                /s/ Roger Vinson                 /
                                ROGER VINSON
                                SENIOR UNITED STATES DISTRICT JUDGE




Case No. 3:19cv3749/RV/EMT
